—Appeal from a decisión of the Unemployment Insurance Appeal Board, filed September 15, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a refrigeration mechanic until August 1994 when he was terminated as the result of a physical altercation between himself and the employer’s president. Claimant’s application for unemployment insurance benefits was ultimately denied on the ground of misconduct. Claimant challenges the Unemployment Insurance Appeal Board’s decision contending that his testimony was more credible than other witnesses’ testimony.
It is well settled that questions of credibility are for the Board to resolve (see, Matter of Thompson [Hudacs], 210 AD2d 614, 615). We conclude that substantial evidence supports the Board’s determination (see, Matter of Redjepi [Hudacs], 210 AD2d 727).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.